COXE, Circuit Judge
(dissenting). I anr unable to agree with the majority of the court in reversing the decree as to all of the claims in issue. As I understand the invention, it consists in constructing a concrete building so that the vertical piers and the horizontal floors are practically molded together to form a strong, compact and homogeneous whole. The uprights and the floors are so firmly united that each supports the other, thus adding strength and durability to the building. The spaces between the piers above and below the floors are filled by upward and downward extensions which give additional strength and symmetry to the building. This construction produced a decided improvement in concrete buildings far beyond the capacity of the. skilled mechanic. The defendant’s best reference is the Bon Marché stable exhibit, but the most favorable view that can be taken of that structure is that it leaves the question of anticipation in doubt and! is therefore insufficient to defeat the patent. The patent, marking as it does, a distinct forward movement in the art, is entitled to a liberal construction and a fair range of equivalents. I agree with the majority in thinking that the claims which have the “belt course” as an element are not infringed. The belt course is an ornamental cornice or band extending beyond the face of the building and the photographs of the defendant’s structure do not show a horizontal course extending around the building as shown in Figure 3. Claims 7 and 9 do not, however,'have the belt course as an element. They are as follows: .■
“7. A reinforced concrete floor extending to the exterior face of a building with an upward window sill extension, substantially as described.”
*532“9. A reinforced concrete floor extending to the face of a building with downward and upward extensions, substantially as described.”
The elements of claim 7 are:
First, a reinforced concrete floor extending to the exterior face of the building.
Second, an upward window sill extension.
Claim nine has the foregoing elements with a downward extension added.
That these claims are infringed I have no doubt.
An examination of the photographs of the defendant’s structure clearly shows an upward extension which brings it within claim seven.
They also show the downward extension or a clear equivalent therefor. The photographs together with the testimony as to the manner in which these extensions are constructed and the function performed by them make it clear to my mind that the decree, so far at least as these claims are concerned, should! be affirmed.